DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the amendments/remarks filed October 25, 2022. 
Claims 10 and 19 have been canceled. 
Claims 21-22 are newly added.
Claims 1-9, 11-18, 20-22 are currently pending and have been examined. 
This action is made FINAL.
Response to Amendment
	The 112(b) indefiniteness rejections of claims 1-3 and 11 have been withdrawn due to amendment.
Response to Arguments
Applicant's arguments filed October 25, 2022 have been fully considered but they are not persuasive. 
Regarding the arguments for claim 1 and 11, the Applicant contends that Lee does not disclose reducing an acceleration of the package due to movement of the robotic arm, see remarks page 7-8. The Examiner respectfully disagrees, the Lee paragraphs cited in the arguments are not the citations addressed in the office action. Nevertheless, one of ordinary skill in the art would understand that physical properties of a carried payload influence movement of the robotic arm and vice versa- they are not mutually exclusive given the payload and the robot are connected. Thus, Lee discloses reducing acceleration of the package due to movement of the robotic arm, as required by claim 1, in paragraphs [0020]-[0023]. If the argument is intended to reveal that the Applicant’s invention is capable of suppressing acceleration of the package while the robotic arm is moving- for example, if the acceleration of the package is determined to be too high while the robot is moving then the acceleration reduction occurs- the claims need to be worded differently to capture that limitation. In this scenario, the Examiner recommends using language from [0058]-[0060] of the Applicant’s specification.
Regarding the arguments for claim 15, the Applicant contends that Nakamoto does not disclose an arm having a first joint… wherein the end effector is connected to the arm via the first joint… and wherein the first joint has two or more degrees of freedom in order to rotate the end effector, as required by amended claim 15. However, the Examiner respectfully disagrees, Nakamoto discloses a member having two degrees of freedom capable of rotating the end effector in FIG. 2, FIG. 7 and paragraph [0047].
	A final rejection is given below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-18, 20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamoto (US-20170106534).
Regarding Claim 15, Nakamoto discloses:
A robotic arm apparatus for grasping and moving a package, the robotic arm apparatus comprising: an arm having a first joint; and ([0030], [0104], FIG. 2, FIG.7, joint 23)
an end effector coupled to the first joint, ([0032]) the end effector comprising a fixed suction cup, ([0109], FIG. 8, suction pad 66a) one or more rails, ([0109], slider 66b) and at least one movable suction cup, ([0105], suction pad unit 66)  
wherein the end effector (FIG. 7, unit frame 65) is connected to the arm via the first joint, ([0104], FIG. 2, FIG. 7, joint 23)
wherein each of the at least one movable suction cup is moveably attached to the one or more rails such that each movable suction cup can move along the one or more rails, and ([0109])
wherein the first joint has two or more degrees of freedom in order to rotate the end effector. ([0043])
Regarding Claim 16, Nakamoto discloses:
wherein at least one of the one or more rails extends out linearly from the end effector. ([0109])
Regarding Claim 17, Nakamoto discloses:
wherein at least one of the one or more rails comprises one or more adjustable angles. ([0042], FIG. 9)
Regarding Claim 18, Nakamoto discloses:
wherein the first joint is a wrist joint ([0104]) or a spherical motor joint ([0162])
Regarding Claim 20, Nakamoto discloses:
wherein the end effector is coupled to the first joint via a longitudinal extension, the longitudinal extension (66b) comprising a spring allowing the longitudinal extension to be extended or retracted in linear motion. ([0109], “The slider 66b is biased away from the unit frame 65 by an elastic member such as a spring”)
Regarding Claim 22, Nakamoto discloses:
wherein the first joint has two or more degrees of freedom in order to rotate the end effect on an axis that extends through the first joint. (FIGS. 2, 5-6 rotation about the z-axis of the joint 23, [0047])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5-8, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO-2021101514) in view of Murphy (US-10843347).
Regarding Claim 1 (and similarly Claim 11), Lee discloses:
An anti-sway control system, comprising: a processor; and (FIG. 3, processor(s) 304)
a memory that stores executable instructions that, when executed by the processor, cause the processor to execute operations, the operations comprising: (FIG. 3, memory subsystem 310)
determining at least one of a size, shape, or orientation of a package to be picked up by an end effector of a robotic arm; (“In some examples, the vision data can be processed by the computing device 302 to generate the object features of the object 110a so as to generate or determine information identifying the object 110a including information indicating a size of the object 110a and information indicating an estimated weight of the object 110a, for example.” [0058])
adjusting a position of a suction cup on the end effector to grasp the package, (“The robot 102a can utilize object manipulation parameters, determined as described herein, in grasping the object 110a” [0033])
controlling movement of the end effector via a robotic joint to reduce an acceleration of the package due to movement of the robotic arm. (“For example, when a robot is fulfilling a certain task, it is possible to progressively optimize motion paths according to optimization parameters (e.g., reduce jerk motions, reduce power consumption, increase speed to reduce cycle time, etc.).” [0020] and “With respect to payload, by using the images captured by the camera, information of the payload can be determined. For example, object detection and object recognition can be performed using camera image analysis, radar, and/or tactile information from the gripper to identify properties of the payload useful for estimating a safe maximal acceleration or maximal jerk it can handle. The information can also be used to estimate a weight of the payload and maximum forces that the payload can tolerate.” [0023])
Lee does not explicitly disclose adjusting a position of a suction cup on the end effecter based on a determined size, shape, or orientations of the package. However, Murphy explicitly discloses:
wherein the position is determined based on the at least one of the determined size, shape, or orientation of the package; (“Thus, the EOAT can be actuated to its extended position to deploy suction cups in the suction cup arrays, as needed to fit within the characteristic length. Because suction force for a given vacuum pressure depends on suction cup area, deploying suction cups as needed enables the EOAT to conform to the weight of the object.” [Col 3, lines 58-63])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Lee to include the teachings of Murphy in order to use a suction device to reach and grasp boxes or other object that are together with other objects of disparate sizes, as taught by Murphy (Col 2, lines 6-9).
Regarding Claim 5, Lee does not explicitly disclose moving the suction cup to a predetermined location on a rail associated with the end effector. However, Murphy discloses:
wherein the suction cup is moved to a predetermined location on a rail associated with the end effector. (FIGS. 1-3, “A first suction cup array has suction cups that are attached to the first linkage element array and a second suction cup array has suction cups that are attached to the second linkage element array. An actuator can move the linkage element arrays.” [Col 2, lines 30-34] and “Actuator 80 may be moved distally to extend linkage element array 20 to an appropriate position that can increase or maximize the number of suction cups 52 deployed for lifting box 130a…” [Col 6, lines 8-11])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Lee to include the teachings of Murphy in order to use a suction device to reach and grasp boxes or other object that are together with other objects of disparate sizes, as taught by Murphy (Col 2, lines 6-9).
Regarding Claim 6 (and similarly Claim 12), Lee discloses:
wherein the determining the at least one size, shape, or orientation of the package is based on analyzing an image of the package. (“In some examples, the vision data can be processed by the computing device 302 to generate the object features of the object 110a so as to generate or determine information identifying the object 110a including information indicating a size of the object 110a and information indicating an estimated weight of the object 110a, for example.” [0058])
Regarding Claim 7 (and similarly Claim 13), Lee does not explicitly disclose adjusting the position of the suction cup based on a machine learning perception model. However, Murphy discloses:
wherein the position of the suction cup is adjusted based on a machine learning perception model. (“The control system may employ machine learning on the received data to determine an initial grasping strategy.” [Col 7, lines 50-53])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Lee to include the teachings of Murphy in order to adaptively improve grasping strategies to have successful grasping of objects in future attempts, as taught by Murphy (Col 7, lines 47-59).
Regarding Claim 8, Lee does not explicitly disclose adjusting the position of the suction cup based on a surface area of the package. However, Murphy discloses:
wherein the position of the suction cup is adjusted based on a surface area of the package to increase grip on the package and bring a center of mass of the package closer to the end effector. (“Actuator 80 may be moved distally to extend linkage element array 20 to an appropriate position that can increase or maximize the number of suction cups 52 deployed for lifting box 130a while keeping the width of EOAT 10 within the characteristic dimension, which in this case is the width L of the box 130 (that is, the dimension of box 130a that corresponds to direction of deployment of linkage element array 20).” [Col 6, lines 8-15])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Lee to include the teachings of Murphy in order to use a suction device to reach and grasp boxes or other object that are together with other objects of disparate sizes, as taught by Murphy (Col 2, lines 6-9).
Regarding Claim 14, Lee does not explicitly disclose determining an optimum placement of the suction cup based on a convolution neural network trained by historical package image data. However, Murphy discloses:
wherein the machine learning based perception model is a convolutional neural network trained via historical package image data to determine an optimum placement of the suction cup. (“A vision system may be employed, as will be understood by persons familiar with convention robot control in view of the present specification. This data will be used by the control system to determine surface shapes of the item and objects near the item, where a box is in a pallet, the characteristic dimension, and the like.” [Col 7, lines 4-9], “The control system may employ machine learning on the received data to determine an initial grasping strategy. If unsuccessful, the control system may provide a second grasping strategy based, at least in part, on the data that the initial grasping strategy was unsuccessful. Once a successful grasping strategy is determined, the control system will save to the database data related to the successful strategy for future use by the specific end effector and other end effectors grasping the same or similarly shaped items.” [Col 7, lines 50-59])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Lee to include the teachings of Murphy in order to adaptively improve grasping strategies to have successful grasping of objects in future attempts, as taught by Murphy (Col 7, lines 47-59).

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-10843347) in view of Murphy (US-10843347) as applied to claims [previous claims], and further in view of Schnoor (US-20040265110).
Regarding Claim 2, neither Lee nor Murphy explicitly disclose oscillating the package in an opposite direction of trajectory motion to counter a force due to movement of the robotic arm. However, Schnoor explicitly discloses:
wherein the controlling movement of the end effector via the robotic joint further comprises: oscillating the package in an opposite direction of trajectory motion to counter a force due to movement of the robotic arm. (FIG. 4, [0049]-[0050])
Schnoor teaches that this method counters adverse forces in material handling which give rise to significant problems. It would have been obvious to one of ordinary skill in the art to provide the combination of Lee and Murphy with Schnoor in order to counter the adverse forces which give rise to significant problems, as taught by Schnoor.
Regarding Claim 3, neither Lee nor Murphy explicitly disclose wherein the oscillation of the package is based on an inverse transfer faction of the motion of the robotic arm to a goal position. However, Schnoor explicitly discloses:
wherein the oscillation of the oscillating package is based on an inverse of a transfer function of the motion of the robotic arm to a goal position. ([0049]-[0050])
Although Schnoor does not explicitly recite the term "inverse transfer function,” one of ordinary skill in the art would recognize that the control taught by Schnoor is necessarily based on an inverse of a transfer function because the oscillation of the package in the opposite direction of trajectory motion depends on knowledge of resultant forces of a given trajectory and the inverse of said forces to counter them effectively.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-10843347) in view of Murphy (US-10843347) in view of Schnoor (US-20040265110) as applied to claim 3, and further in view of Nakamoto (US-20170106534).
Regarding Claim 4, neither Lee nor Murphy nor Schnoor explicitly disclose wherein the package is oscillated by one or more of rotation of the robotic joint, linear motion of a longitudinal extension of the robotic arm, and swivel motion of the end effector. However, Nakamoto explicitly discloses:
wherein the oscillation of the oscillating package is facilitated via one or more of rotation of the robotic joint, linear motion of a longitudinal extension of the robotic arm, and swivel motion of the end effector. ([0109])
It would have been obvious to one of ordinary skill in the art to substitute Lee's disclosed joint with Nakamoto's disclosed joint as a matter of design choice since both are well known joints being used in a conventional manner and the specific mechanical linkage implemented depends on specific project constraints.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-10843347) in view of Murphy (US-10843347) as applied to claim 1, and further in view of Nakamoto (US-20170106534).
Regarding Claim 9, neither Lee nor Murphy explicitly disclose wherein the robotic joint is a wrist joint. However, Nakamoto explicitly discloses:
wherein the robotic joint is a wrist joint ([0104]) or a spherical motor joint. ([0162])
It would have been obvious to one of ordinary skill in the art to substitute Lee's disclosed joint with Nakamoto's disclosed joint as a matter of design choice since both are well known joints being used in a conventional manner and the specific mechanical linkage implemented depends on specific project constraints.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto (US-20170106534) as applied to claim 15, and further in view of Lee (WO-2021101514).
Regarding Claim 21, Nakamoto does not explicitly disclose that the first joint is configured to reduce an acceleration of the package.  However, Lee explicitly discloses:
wherein the first joint is configured to reduce an acceleration of the package. (“For example, when a robot is fulfilling a certain task, it is possible to progressively optimize motion paths according to optimization parameters (e.g., reduce jerk motions, reduce power consumption, increase speed to reduce cycle time, etc.).” [0020] and “With respect to payload, by using the images captured by the camera, information of the payload can be determined. For example, object detection and object recognition can be performed using camera image analysis, radar, and/or tactile information from the gripper to identify properties of the payload useful for estimating a safe maximal acceleration or maximal jerk it can handle. The information can also be used to estimate a weight of the payload and maximum forces that the payload can tolerate.” [0023])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Nakamoto to include the teachings of Lee in order to transfer packages efficiently while maintaining safe acceleration/jerk values, as taught by Lee [0023].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664